     Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 1 of 16




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM L. BURRELL, JR., et al., :
                                 :
          Plaintiffs,            :
                                 :
    v.                           :           No. 3:14-cv-1891-RDM
                                 :
LACKAWANNA RECYCLING             :           Honorable Robert D. Mariani
CENTER, INC., et al.,            :
                                 :
          Defendants,            :           (Electronically Filed)

              BRIEF IN SUPPORT OF MOTION TO DISMISS
            BY LOUIS DENAPLES AND DOMINICK DENAPLES

      Defendants, Louis DeNaples and Dominick DeNaples (collectively,

“DeNaples”), pursuant to Local Rule 7.8, submit this brief in support of their motion

to dismiss Plaintiffs’ second amended complaint in its entirety, as it pertains to

DeNaples.

I.    PROCEDURAL HISTORY

      Pertinent here, this case was initially filed as a pro se individual matter by

Plaintiff Burrell in 2014. Doc. 1. On December 19, 2014 Plaintiff filed an amended

pro se complaint. Doc. 11. On February 23, 2017, the Court dismissed Plaintiff’s

amended complaint, prior to service, for failure to state a claim upon which relief

can be granted. Doc. 44. Plaintiff appealed this dismissal to the Third Circuit and,

on September 12, 2018, the Third Circuit vacated, in part, this Court’s judgment and

remanded the case to this Court for further proceedings, finding, in an unpublished
                                         1
      Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 2 of 16




opinion, that Plaintiff should be permitted to amend his complaint and pursue certain

claims. Doc. 57.

       On December 4, 2019, the Court granted Plaintiff Burrell conditional leave to

file a second amended complaint, which added proposed Plaintiffs Huzzard and

Stuckey. Doc. 76. On December 16, 2019, the operative second amended complaint

was filed by Plaintiffs as a class and collective action. Doc. 77. DeNaples, on March

17, 2020, filed their motion to dismiss, Doc. 102, in accordance with the deadline to

respond established by the Court’s February 7, 2020 order. Doc. 93.

II.    STATEMENT OF FACTS

       With respect to DeNaples, the well-pleaded factual allegations in the second

amended complaint are limited to: (a) Louis and Dominick DeNaples are the owners

of a corporation, specifically, Lackawanna Recycling Center, Inc. (“LRCI”); (b)

Louis DeNaples is the President, and Dominick DeNaples is the Vice President, of

LRCI; (c) LRCI operates the Lackawanna Recycling Center (“Center”) and, as it

owner, DeNaples benefits indirectly if LRCI incurs lower labor costs at the Center;

and (d) the Plaintiffs worked at the Center under an arrangement between the

Plaintiffs and the staff of the prison where Plaintiffs were serving lawful sentences.

See Doc. 77 at ¶¶ 2, 11, 12, 183, 186, and 191.




                                          2
       Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 3 of 16




III.    STATEMENT OF QUESTIONS INVOLVED

        Plaintiffs, on behalf of themselves and a purported class as described in their

second amended complaint, assert federal claims against DeNaples under the

Trafficking Victims Protection Act (“TVPA”), 18 U.S.C. § 1589 (Count I), the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961

et seq. (Count VI), and a state-law claim for unjust enrichment (Count VII). See

Doc. 77.

        The question presented by DeNaples’ Fed. R. Civ. P. 12(b)(6) motion is

whether the Court should dismiss Plaintiffs’ second amended complaint in its

entirety, as it pertains to DeNaples, for failure state claims against DeNaples upon

which relief can be granted.

IV.     ARGUMENT

        A.    Legal Standard for Dismissal.

        Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in part,

for failure to state a claim upon which relief can be granted. See Fed. R. Civ. P.

12(b)(6). A motion under Rule 12(b)(6) tests the sufficiency of the complaint in

light facts properly alleged in accordance with the pleading requirements of Rule

8(a). See Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016). To

survive a motion to dismiss, a complaint must allege facts sufficient to state a

plausible, not merely possible, claim. Id. A claim is plausible only where the


                                           3
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 4 of 16




complaint contains factual allegations that permit the court to draw the reasonable

inference that the moving defendant is liable for the misconduct alleged. Id.

      When considering a Rule 12(b)(6) motion, a court takes three steps. First, it

identifies the elements necessary to state each claim asserted against the moving

defendant.   See Connelly, 809 F.3d at 787.        Second, it identifies the factual

allegations pertinent to the moving defendant, but in doing so, it disregards

conclusory and other improperly pled allegations, such as legal conclusions, boiler

plate recitations of the elements of a claim and other vague allegations, that are not

entitled to the presumption of truth. Id. In this regard, “group pleading” i.e.,

allegations lumping unspecified defendants together without setting forth what the

moving defendant is alleged to have done, are insufficient under Rule 8(a) and

should be disregarded. See Dolan v. PHL Variable Ins. Co., 2016 U.S. Dist. LEXIS

161414, at *21-*22 (M.D. Pa. Nov. 22, 2016); see also Mills v. Ethicon, Inc., 406

F.Supp.3d 363, 386-87 (D.N.J. 2019). Third, with respect to the remaining well-

pleaded factual allegations, the court accepts those allegations as true and “determine

whether they plausibly give rise to an entitlement to relief.” See Connelly, 809 F.3d

at 787.

      B.     Count I Against DeNaples Should Be Dismissed.

      Count I of Plaintiffs’ second amended complaint asserts a TVPA claim for

damages against all Defendants, alleging the illegal use of incarcerated civil


                                          4
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 5 of 16




contemnors as forced labor at the Center. See Doc. 77 at ¶¶ 202-207. The gist of

Plaintiffs’ TVPA claim is that in order to “qualify” for the work-release program,

Plaintiffs were required by prison “staff,” or by the “court,” to first work at the

Center. Doc. 77 at ¶¶ 30, 66, 87.

            1.     The TVPA does not confer on prisoners a right to participate
                   in work-release programs.

      The TVPA claims must be dismissed, as to DeNaples and all Defendants,

because allegedly requiring otherwise lawfully incarcerated prisoners to “qualify”

for work-release programs by first working at the Center as a precondition to

accessing such programs is not violation of the TVPA, which is a criminal statute

prohibiting the procurement of forced labor.

      Congress enacted the TVPA as part of the Victims of Trafficking and

Violence Protection Act of 2000 “to combat trafficking in persons, a contemporary

manifestation of slavery whose victims are predominantly women and children, to

ensure just and effective punishment of traffickers, and to protect their victims.”

Victims of Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386,

§ 102(a), 114 Stat. 1464, 1466 (codified at 22 U.S.C. § 7101). Congress supported

that purpose with 24 legislative findings, all of which focus on human trafficking

and involuntary servitude. Id. § 102(b), 114 Stat. at 1466-69. And the legislative

history indicates that Section 1589 in particular was “intended to address the



                                         5
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 6 of 16




increasingly subtle methods of traffickers who place their victims in modern-day

slavery.” H.R. Rep. No. 106-939, at 101 (2000) (Conf. Rep.).

      The TVPA does not, and never was intended to, guarantee prisoners

unconditional access to prison work-release programs. That is, the TVPA does not

confer on prisoners a right to shorten an otherwise lawful prison sentence by

participating in a work-release program. Stated even more generally, requiring a

prisoner to serve out his full, lawfully-imposed sentence if he chooses not to meet

the work requirements upon which access to a work-release program is conditioned

does amount to creating slave labor for which prison officials themselves can be sent

to prison for up to 20 years. See Martinez v. Fed. Corr. Inst., 2019 U.S. Dist. LEXIS

193325, at *13-*14 (C.D. Cal. Sept. 25, 2019), adopted by, Martinez v. Fed. Corr.

Inst., 2019 U.S. Dist. LEXIS 193345 (C.D. Cal. Nov. 4, 2019) (rejecting prisoner’s

claim that being forced into a prison work assignment violates federal criminal laws

prohibiting peonage, slavery, and trafficking in persons, particularly 18 U.S.C. §

1589).

      Through this statute, moreover, Congress intended to reach cases in which

persons are held in a condition of servitude through nonviolent coercion, as well as

through physical or legal coercion. See Burrell v. Loungo, 750 Fed. Appx. 149, 160

(3d Cir. 2018). Here, as alleged by their second amended complaint, Plaintiffs had

a sufficient “choice” so that any alleged coercion to work in the Center did not


                                         6
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 7 of 16




convert that work into involuntary servitude. Doc. 77 at ¶¶ 29, 36, 64, 67, 86, 88,

151, 177. Victims of “forced labor” are coerced to work against their will because

of serious harm or threat of serious harm. See 18 U.S.C. § 1589(a). Plaintiffs have

not been coerced to provide labor or services at the Center. On the contrary, even if

Plaintiffs wanted to “qualify” for work release or otherwise access the work-release

program as alleged, Plaintiffs could have voluntarily chosen not to do so, because of

Defendants’ alleged scheme or otherwise. Doc. 77 at ¶¶ 29, 36, 64, 67, 86, 88, 151,

177. By definition of “forced labor,” Plaintiffs have not been coerced into working

against their will and have, therefore, failed to state a claim under the TVPA.

      For these threshold reasons, Count I should be dismissed as to DeNaples.

             2.     DeNaples Is Not A Proper Defendant Under the TVPA.

      Independent of the foregoing, the TVPA claims against DeNaples must be

dismissed because Plaintiffs have not properly alleged that DeNaples was either a

“perpetrator,” or knowing beneficiary of, the alleged violations of the TVPA. 18

U.S.C. § 1595(a).

      Pertinent here, the TVPA prohibits knowingly “obtain[ing] the labor or

services of a person” by any one of, or combination of, the following means:

      (1) by means of force, threats of force, physical restraint, or threats of
      physical restraint to that person or another person;

      (2) by means of serious harm or threats of serious harm to that person
      or another person;


                                          7
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 8 of 16




      (3) by means of the abuse or threatened abuse of law or legal process;
      or

      (4) by means of any scheme, plan, or pattern intended to cause the
      person to believe that, if that person did not perform such labor or
      services, that person or another person would suffer serious harm or
      physical restraint.

18 U.S.C. § 1589(a). The TVPA further prohibits knowingly benefiting “financially

or by receiving anything of value, from participation in a venture which has engaged

in the providing or obtaining of labor or services by any of the means described in

subsection (a), knowing or in reckless disregard of the fact that the venture has

engaged in the providing or obtaining of labor or services by any of such means . . .

.” 18 U.S.C. § 1589(b).

      Section 1595(a), in turn, provides that civil actions under the TVPA may be

brought against “perpetrators” and against those that benefit from a “venture” that

the defendant “knew or should have known has engaged in violation of this chapter.”

18 U.S.C. § 1595. Plaintiffs, by their second amended complaint, when read in light

of the applicable pleading requirements, have not properly alleged that DeNaples

falls into either of these categories.

                    a.     DeNaples is not a “perpetrator.”

      Plaintiffs’ alleged violations of Section 1589 are pleaded against the

“Defendants” collectively, without any attempt to set forth what each particular

Defendant is alleged to have done to violate its provisions. See Doc. 77 at ¶¶ 202-


                                         8
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 9 of 16




207. This lumping together of Defendants by Plaintiffs fails to satisfy notice

pleading rules because it does not place Defendants on notice of the claims against

each of them. See Fed. R. Civ. P. (8)(a); Mills and Dolan, supra.

      Regardless, as to DeNaples, Plaintiffs allege only that DeNaples own, and are

officers of, Defendant LRCI, a corporate entity with separate corporate existence.

See Section II., Statement of Facts, supra. Plaintiffs do not allege, and do not allege

any facts that would support an allegation or inference, that DeNaples, as

individuals, knowingly obtained the labor of Plaintiffs (irrespective of the prohibited

means set forth in Section 1589). Id. For this reason, Count I should be dismissed

as to DeNaples.

       Additionally, even if Plaintiffs had pleaded that DeNaples knowingly

obtained Plaintiffs’ labor, they fail to state a claim pursuant to 18 U.S.C. § 1589(1)

because Plaintiffs fail to alleged that DeNaples obtained such labor through “threats

of continued physical restraint” (Doc. 77 at ¶ 204). The alleged forced labor was an

opportunity presented to Plaintiffs by prison officials, not by DeNaples, and only

after Plaintiffs had already been lawfully sentenced to such “physical restraint” –

i.e., Plaintiffs were physically restrained in prison because they were sentenced by

lawful state court process to serve time in prison for contempt, and not because of

any threat of continued physical restraint by DeNaples. Any “physical restraint”

suffered by Plaintiffs was not caused by DeNaples. As civil contemnors, Plaintiffs


                                          9
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 10 of 16




were physically restrained by lawful state court process, not by any acts of

DeNaples, and could release themselves from such restraint compliance with some

condition. Plaintiffs, as civil contemnors, “carr[ied] the keys of [their] prison in

[their] own pockets.” Burrell, 750 F. App’x at 159 (citing Turner v. Rogers, 564 U.S.

431, 441-42 (2011)).

      Plaintiffs, likewise, fail to state a claim pursuant to 18 U.S.C. § 1589(3)

because Plaintiffs were neither compelled nor coerced to work at the Center by any

“abuse of law and/or legal process” (Doc. 77 at ¶ 205) by DeNaples. Instead,

Plaintiffs were presented with the option to work there by prison officials, not by

DeNaples, and only after they had already been sentenced by lawful state court

process to serve time in prison for contempt.

      Similarly, Plaintiffs fail to state a claim pursuant to 18 U.S.C. § 1589(4)

because DeNaples could not have obtained the labor or services of Plaintiffs by

causing Plaintiffs to believe that if they did not provide the labor or services that

they would suffer continued physical restraint (Doc. 77 at ¶ 206). Again, because

the alleged forced labor was an opportunity presented to Plaintiffs by prison

officials, not by DeNaples, and only after Plaintiffs had already been lawfully

sentenced to such “physical restraint” – i.e., Plaintiffs were physically restrained in

prison because they were sentenced by lawful state court process to serve time in




                                          10
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 11 of 16




prison for contempt, and not because of any threat of continued physical restraint by

DeNaples.

                    b.     DeNaples did not knowingly benefit from a “venture”
                           that they knew or should have known has engaged in
                           violation of the TVPA.

      The requirements for liability under § 1595(a) on a “beneficiary” theory can

be stated as follows: (1) the person or entity must “knowingly benefit[], financially

or by receiving anything of value,” (2) from participating in a venture, (3) that the

“person knew or should have known has engaged in an act in violation of this

chapter.” 18 U.S.C. § 1595(a). See also M.A. v. Wyndham Hotels & Resorts, Inc.,

2019 U.S. Dist. LEXIS 173675 (S.D. Ohio. Oct. 7, 2019).

      Here, and again, the gist of Plaintiffs’ TVPA claim is that in order to “qualify”

for the work-release program, Plaintiffs were required by prison “staff,” or by the

“court,” to first work at the Center, a recycling center owned and operated by the

Authority. Doc. 77 at ¶¶ 30, 66, 87. There is no allegation by Plaintiffs that the

foregoing constitutes a “venture” for purposes of the TVPA. But even if considered

a “venture” under the TVPA, there are no facts alleged that would support an

allegation or inference by Plaintiffs that DeNaples, as individuals, participated in the

alleged venture, knowingly benefited, financially or by receiving anything of value,

from participating in the alleged venture, or knew or should have known that the




                                          11
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 12 of 16




alleged venture has engaged in an act in violation of the TVPA. See Section II,

supra.

         Count I, for all of the foregoing reasons, fails to state a claim for which relief

can be granted as to DeNaples and should be dismissed as to DeNaples.

         C.      Count VI Against DeNaples Should Be Dismissed.

         Plaintiffs’ RICO claim against DeNaples must be dismissed for failure to

properly allege essential elements of their claim against DeNaples. To state a RICO

claim under 18 U.S.C. § 1962(c), with respect to each defendant, a plaintiff must

allege: 1) conduct; 2) of an enterprise; 3) through a pattern; 4) of racketeering

activity. See Camiolo v. State Farm Fire & Cas. Co., 334 F.3d 345, 364 (3d Cir.

2003).        Plaintiffs have failed to properly allege both “conduct” and “racketeering

activity” by DeNaples.         That is, Plaintiffs have failed to properly allege that

DeNaples “participated in the ‘operation or management’ of an enterprise’s affairs .

. . ‘through a pattern of racketeering activity.’” See In re Ins. Brokerage Antitrust

Litig., 618 F.3d 300, 372 (3d Cir. 2010).

                 1.    Plaintiffs have not alleged racketeering activity.

         Plaintiffs allege a pattern of racketeering activity through forced labor in

violation of the TVPA. Doc. 77 at ¶ 240. For the reasons above, Plaintiffs cannot

assert a viable forced labor claim under 18 U.S.C. § 1589 (Count I) against




                                             12
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 13 of 16




DeNaples. For that reason, Plaintiffs’ racketeering claim, which is predicated on

alleged forced labor, should be dismissed as to DeNaples.

             2.     Plaintiffs have not alleged that DeNaples engaged in
                    racketeering activity.

      In order to properly allege that a particular defendant “conducted” the affairs

of an enterprise in violation of RICO, a plaintiff must allege that the particular

defendant engaged in the predicate acts of racketeering activity. See In re Ins.

Brokerage Antitrust Litig., 618 F.3d at 372 & n.69. Plaintiffs’ complaint, with

respect to DeNaples, does not satisfy this requirement, even if Plaintiffs have

properly alleged a TVPA claim against others (they have not for the reasons above).

This is because Plaintiffs have not alleged that DeNaples violated the TVPA. Rather,

attempting to allege the requisite “conduct,” Plaintiffs have alleged: “LRCI [and

DeNaples] . . . participate in the conduct of the Enterprise’s affairs by operating the

Center through the use of labor performed by prisoners, including Debtors.” Doc.

77 at ¶ 191. This allegation, taken as true, is insufficient to even suggest an inference

that DeNaples engaged in the predicate acts of racketeering activity. Fatal to the

claim, there is no suggestion, much less a basis for properly inferring, that DeNaples

participated in, or even knew of, the alleged actions and decisions by others, such as

prison staff, to condition participation in work release programs on working at the

Center.

      Count VI, for these reasons, should be dismissed as to DeNaples.
                                           13
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 14 of 16




       D.     Count VII Against DeNaples Should Be Dismissed.

       The remaining count brought by Plaintiffs against DeNaples is a state law

claim for alleged unjust enrichment (Count VII). See Doc. 77 at ¶¶ 244-246.

       “Unjust enrichment is the retention of a benefit conferred by another, without

offering compensation, in circumstances where compensation is reasonably

expected, and for which the beneficiary must make restitution.” Roethlein v.

Portnoff Law Assocs., Ltd., 81 A.3d 816, 825 n.8 (Pa. 2013) (citing American &

Foreign Ins. Co. v. Jerry’s Sport Ctr., Inc., 2 A.3d 526, 532 n.7 (Pa. 2010)). “An

action based on unjust enrichment is an action which sounds in quasi-contract or

contract implied in law.” Id. (citing Schott v. Westinghouse Elec. Corp., 259 A.2d

443, 448 (Pa. 1969)). Moreover, “[w]hen benefits are improperly conferred upon a

corporate entity, its officers are typically liable only if it can be shown that the officer

in question actually participated in the misconduct.” USTAAD Systems, Inc. v. iCAP

International Corp., 2010 U.S. Dist. LEXIS 71607, at *15 (M.D. Pa. July 6, 2010).

       Here, Plaintiffs have failed to allege any facts sufficient to support a claim of

unjust enrichment against DeNaples as individuals. Plaintiffs do not allege any facts

that would support an allegation or inference that DeNaples participated in the

alleged misconduct – or any conduct – that resulted in the purported “unjust”

enrichment. Moreover, Plaintiffs have not properly alleged they conferred a benefit

on DeNaples (as opposed to others), that DeNaples appreciated such benefit, or that


                                            14
      Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 15 of 16




DeNaples accepted or retained such benefit (under such circumstances that it would

be inequitable for DeNaples to retain such benefit without payment of value, or

otherwise). Doc. 77 at ¶¶ 18-201.

VI.     CONCLUSION

        For these reasons, Plaintiffs’ second amended complaint be dismissed as to

DeNaples.

                                      Respectfully submitted,

        March 31, 2020                s/Christopher R. Nestor
                                      David R. Overstreet
                                      PA 68950
                                      OVERSTREET & NESTOR, LLC
                                      461 Cochran Road, Box 237
                                      Pittsburgh, PA 15228
                                      (717) 645-1861
                                      david.overstreet@palawgroup.com

Jeffrey Belardi                       Christopher R. Nestor
PA 71826                              PA 82400
BELARDI LAW OFFICES                   OVERSTREET & NESTOR, LLC
The TekRidge Center                   1425 Crooked Hill Road #62066
50 Alberigi Drive, Suite 114          Harrisburg, PA 17106-2066
Jessup, PA 18434                      (717) 350-5939
(570) 342-4555                        christopher.nestor@palawgroup.com
jeff@belardilaw.com

Attorneys for Defendants Lackawanna Recycling Center, Inc., Louis DeNaples and
Dominick DeNaples




                                        15
    Case 3:14-cv-01891-RDM-JFS Document 104 Filed 03/31/20 Page 16 of 16




                          CERTIFICATE OF SERVICE

      I certify that, on March 31, 2020, I filed the foregoing BRIEF IN SUPPORT

OF MOTION TO DISMISS with the Court’s ECF system such that counsel of record

for all parties should receive service automatically.




                                              s/Christopher R. Nestor
                                              Christopher R. Nestor
